Case 2:19-cv-00656-R-MRW Document 35 Filed 08/29/19 Page 1 of 2 Page ID #:208




  1    CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
  2    Ray Ballister, Jr., Esq., SBN 111282
       Phyl Grace, Esq., SBN 171771
  3    Dennis Price, Esq., SBN 279082
       Isabel Rose Masanque, Esq., SBN 292673
  4    Mail: PO Box 262490
       San Diego, CA 92196-2490
  5    Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
  6    (858) 375-7385; (888) 422-5191 fax
  7
       IsabelM@potterhandy.com

  8    Attorneys for Plaintiff
  9
 10
                           UNITED STATES DISTRICT COURT
 11                       CENTRAL DISTRICT OF CALIFORNIA
 12
 13
       Martin Vogel,                            Case: 2:19-cv-00656-R-MRW

 14
                   Plaintiff,
                                                Plaintiff’s Reply Brief in Support
 15
          v.                                    of Motion for Summary
                                                Judgment
 16
       Kafco Partnership, a California
       Limited Partnership;                       Date:     September 16, 2019
 17
                                                  Time:     10:00 th
                                                                  a.m.
                   Defendant.                     Ctrm:     880 (8 Floor)
 18
 19
 20                                             Hon. Judge R. Gary Klausner
 21
 22
               The plaintiff’s motion for summary judgment was filed before this

 23
      court on July 29, 2019 and seeks judgment in in his favor as to his Unruh

 24
      claim and for damages in the amount of $4,000, as well as injunctive relief.

 25
               The e-mail generated by the court’s ECF notification system on July

 26
      29, 2019, notifying the parties of the filing of Plaintiff’s motion for summary

 27
      judgment, included defense counsel, gerard@kassabianlaw.com.

 28




                                            1

      Plaintiff’s Reply                      Case: 2:19-CV-00656-R-MRW
Case 2:19-cv-00656-R-MRW Document 35 Filed 08/29/19 Page 2 of 2 Page ID #:209




  1          Defendant’s opposition to Plaintiff’s motion for summary judgment
  2   was due on August 26, 2019. To date, Defendant has not filed an opposition
  3   to Plaintiff’s motion for summary judgment.
  4          Thus, the plaintiff respectfully requests this Court grant his motion.
  5
  6
  7   Dated: August 29, 2019                         Center for Disability Access
  8
  9                                                  By: /s/ Isabel Rose Masanque
 10                                                  Isabel Rose Masanque
                                                     Attorneys for Plaintiff
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                             1

      Plaintiff’s Reply                       Case: 2:19-CV-00656-R-MRW
